PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




                                    P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV

            

            
                Examiner’s Detailed Office Action 

1.	The present application, filed on or after March 16, 2013, is being examined 

under the first inventor to file provisions of the AIA .


                      Information Disclosure Statement

2.	Applicant is respectfully remind of the Duty to disclose 37 C.F.R. 1.56 all pertinent 

information and material pertaining to the patentability of applicant’s claimed invention, by 

continuing to submitting in a timely manner PTO-1449, Information Disclosure Statement 

(IDS) with the filing of applicants of application or thereafter. 

                            
                                                     Drawings 

3.	The formal drawings submitted have been reviewed by the Office of Initial Patent

Examination (OIPE) and/or the USPTO Office of Draftperson’s Patent Drawings Review.


                                   Specification 

4.	The specification has not been checked to the extent necessary to determine the presence 

of all possible minor errors. Appropriate correction is required.             



                   Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 

form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application 
for patent published or deemed published under section 122(b), in which the patent or application, as 
the case may be, names another inventor and was effectively filed before the effective filing date of 
the claimed invention.

6.	Claims 1, 8 & 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 

RAJI et al., (USPAP Pub. No.: 20130297692 A1, Date of Pub. Nov 7, 2013).

Claim 1.

A method for implementing intelligent recommendations of convenient event oppor-
tunities by a processor, comprising: 

[see FIG. 1, [0065] 

[0065] FIG. 1 is a block diagram of the SocialParent system, under an embodiment. The system comprises a platform including at least one processor coupled to one or more memory devices or databases. A social family networking component or application executes on the processor and 
provides the interactions described in detail herein. 

identifying a group of entities for one or more event opportunities or identifying the 
one or more event opportunities for the group of entities according to one or more en-
tity selection criteria and one or more event criteria; 

[see FIG. 2, [0066]-[0068]

[0066] FIG. 2 shows the interactions of provided by SocialParent, under an embodiment. The social family networking platform described herein, and referred to herein as the SocialParent 
or SocialParent network, identifies the complexity of the family unit and uses new social net-working tools/groups to manage interactions between such groups. Creating a family identity 
is the first step in generating and participating in a family social network. The network initially establishes the core family identity by collecting key family unit data/information including but not limited to the following: parents' names, birthdates, email, gender, address, etc.; children's names, birthdates, gender, interests (e.g., reading, math, soccer, piano, etc.), challenges (e.g., 

[0067] Once a significant number of families join the SocialParent network, a relevant social graph is formed that can serve to the benefit of all families involved. By connecting into and participating with this live family social network, the parents of each family can manage and interact (share updates, plans, recommendations, advice) with permanent, auto-expire and affiliated groups or circles, easily plan activities with other families as part of a conversation thread, and receive highly focused, custom-tailored recommendations (based on information including family members' age, gender, location, and interests/challenges) from one or more 
of their trusted network and an auto-curating social engine. 

[0068] In describing the management and interaction (share updates, plans, recommendations, advice) provided by the permanent, auto-expire and affiliated groups or circles of SocialParent, permanent circles are a fully trusted group of families they routinely interact with as a family. This generally includes the families with a common collective set of interests and other attributes (including kid's ages and location). SocialParent includes a unique invite/add model described herein for these permanent groups that are uniquely matched to the requirements of families. 

matching the one or more event opportunities and the group of entities according to a 
level of convenience for attending the one or more event opportunities of the group of entities; 

[see [0097]

[0097] The platform of an embodiment creates serendipity through compelling and relevant family introductions. A family can be introduced to other "similar" or "interesting" families based on parameter matching at the SocialParent platform. Examples of such parameters include interests, ages, and location. For example, a family may be presented with: "You may want to connect with the Smith family as they also have two boys close to age to your kids who also share similar interests in science, reading and bowling." 

and suggesting the one or more matching event opportunities to the group of entities.

[see [0099]-[0100]

[0099] Based on a family's collective interests and activities, targeted services and products are suggested to the user, including books, music, events, toys, clothing, and household items. For example, a family may be presented with: "There is a science fair next weekend 5 miles away from you that your 9 year old may be interested in attending." As another example, a family may be presented with: "Here're the top 10 books for children who love soccer." 



[0100] The platform of an embodiment enables trusted network recommendations and advice. A family's network of trusted families can also recommend and suggest various things to them including restaurants, books, music, events, toys, clothing, and household items. These trusted recommendations are immensely more useful to a family that an anonymous recommendation they might find on the Internet or similar large user groups as they're personal and extremely targeted. For example, a family may be presented with: "We just read the book, "The Adventures of Hugo Cabret" to our 9 year old Alex and he loved it. Highly recommend it to you all!" As another example, a family may be presented with: "We're planning on going to the art festival in San Francisco this weekend. We had a great time last year and thought you might want to know about it." 

Claim 8. 

A system for implementing intelligent recommendations of convenient event opportunities, comprising: one or more computers with executable instructions that when executed cause the system to: 

[see FIG. 1, [0065] 

[0065] FIG. 1 is a block diagram of the SocialParent system, under an embodiment. The system comprises a platform including at least one processor coupled to one or more memory devices or databases. A social family networking component or application executes on the processor and 
provides the interactions described in detail herein. 

identify a group of entities for one or more event opportunities or identifying the one or more event opportunities for the group of entities according to one or more entity selection criteria and one or more event criteria; 

[see FIG. 2, [0066]-[0068]

[0066] FIG. 2 shows the interactions of provided by SocialParent, under an embodiment. The social family networking platform described herein, and referred to herein as the SocialParent 
or SocialParent network, identifies the complexity of the family unit and uses new social net-working tools/groups to manage interactions between such groups. Creating a family identity 
is the first step in generating and participating in a family social network. The network initially establishes the core family identity by collecting key family unit data/information including but not limited to the following: parents' names, birthdates, email, gender, address, etc.; children's names, birthdates, gender, interests (e.g., reading, math, soccer, piano, etc.), challenges (e.g., doesn't like reading or sports, etc.), and socially-relevant medical information (e.g., peanut allergy, asthma, etc.) 


of their trusted network and an auto-curating social engine. 

[0068] In describing the management and interaction (share updates, plans, recommendations, advice) provided by the permanent, auto-expire and affiliated groups or circles of SocialParent, permanent circles are a fully trusted group of families they routinely interact with as a family. This generally includes the families with a common collective set of interests and other attributes (including kid's ages and location). SocialParent includes a unique invite/add model described herein for these permanent groups that are uniquely matched to the requirements of families. 

P201802473US0142matching the one or more event opportunities and the group of entities according to a level of convenience for attending the one or more event opportunities of the group of entities; 

[see [0097]

[0097] The platform of an embodiment creates serendipity through compelling and relevant family introductions. A family can be introduced to other "similar" or "interesting" families based on parameter matching at the SocialParent platform. Examples of such parameters include interests, ages, and location. For example, a family may be presented with: "You may want to connect with the Smith family as they also have two boys close to age to your kids who also share similar interests in science, reading and bowling." 

and suggesting the one or more matching event opportunities to the group of entities.

[see [0099]-[0100]

[0099] Based on a family's collective interests and activities, targeted services and products are suggested to the user, including books, music, events, toys, clothing, and household items. For example, a family may be presented with: "There is a science fair next weekend 5 miles away from you that your 9 year old may be interested in attending." As another example, a family may be presented with: "Here're the top 10 books for children who love soccer." 

[0100] The platform of an embodiment enables trusted network recommendations and advice. A family's network of trusted families can also recommend and suggest various things to them including restaurants, books, music, events, toys, clothing, and household items. These trusted recommendations are immensely more useful to a family that an anonymous recommendation they might find on the Internet or similar large user groups as they're personal and extremely 

Claim 15. 

A computer program product for implementing intelligent recommendations of convenient event opportunities by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: 

[see FIG. 1, [0065] 

[0065] FIG. 1 is a block diagram of the SocialParent system, under an embodiment. The system comprises a platform including at least one processor coupled to one or more memory devices or databases. A social family networking component or application executes on the processor and 
provides the interactions described in detail herein. 

an executable portion that identifies a group of entities for one or more event opportunities or identifying the one or more event opportunities for the group of entities according to one or more entity selection criteria and one or more event criteria; 

[see FIG. 2, [0066]-[0068]

[0066] FIG. 2 shows the interactions of provided by SocialParent, under an embodiment. The social family networking platform described herein, and referred to herein as the SocialParent 
or SocialParent network, identifies the complexity of the family unit and uses new social net-working tools/groups to manage interactions between such groups. Creating a family identity 
is the first step in generating and participating in a family social network. The network initially establishes the core family identity by collecting key family unit data/information including but not limited to the following: parents' names, birthdates, email, gender, address, etc.; children's names, birthdates, gender, interests (e.g., reading, math, soccer, piano, etc.), challenges (e.g., doesn't like reading or sports, etc.), and socially-relevant medical information (e.g., peanut allergy, asthma, etc.) 

[0067] Once a significant number of families join the SocialParent network, a relevant social graph is formed that can serve to the benefit of all families involved. By connecting into and participating with this live family social network, the parents of each family can manage and interact (share updates, plans, recommendations, advice) with permanent, auto-expire and affiliated groups or circles, easily plan activities with other families as part of a conversation 
of their trusted network and an auto-curating social engine. 

[0068] In describing the management and interaction (share updates, plans, recommendations, advice) provided by the permanent, auto-expire and affiliated groups or circles of SocialParent, permanent circles are a fully trusted group of families they routinely interact with as a family. This generally includes the families with a common collective set of interests and other attributes (including kid's ages and location). SocialParent includes a unique invite/add model described herein for these permanent groups that are uniquely matched to the requirements of families. 

an executable portion that matches the one or more event opportunities and the group of entities according to a level of convenience for attending the one or more event  opportuni-ties of the group of entities; 

[see [0097]

[0097] The platform of an embodiment creates serendipity through compelling and relevant family introductions. A family can be introduced to other "similar" or "interesting" families based on parameter matching at the SocialParent platform. Examples of such parameters include interests, ages, and location. For example, a family may be presented with: "You may want to connect with the Smith family as they also have two boys close to age to your kids who also share similar interests in science, reading and bowling." 

and an executable portion that suggests the one or more matching event opportunities to the group of entities.   

[see [0099]-[0100]

[0099] Based on a family's collective interests and activities, targeted services and products are suggested to the user, including books, music, events, toys, clothing, and household items. For example, a family may be presented with: "There is a science fair next weekend 5 miles away from you that your 9 year old may be interested in attending." As another example, a family may be presented with: "Here're the top 10 books for children who love soccer." 

[0100] The platform of an embodiment enables trusted network recommendations and advice. 
A family's network of trusted families can also recommend and suggest various things to them including restaurants, books, music, events, toys, clothing, and household items. These trusted recommendations are immensely more useful to a family that an anonymous recommendation they might find on the Internet or similar large user groups as they're personal and extremely targeted. For example, a family may be presented with: "We just read the book, "The Adven-
tures of Hugo Cabret" to our 9 year old Alex and he loved it. Highly recommend it to you all!" As another example, a family may be presented with: "We're planning on going to the art festi-

to know about it." 
  
                            Claim Objections

7.	Claims 2-7, 9-14 & 16-20 are objected to as being dependent upon a rejected base claim, but

would be allowable if rewritten in independent form including all of the limitations of the base claim 

and any intervening claims. 
                                                                     
                             Claim Interpretation

8. 	The claims and only the claims form the metes and bounds of the invention. “Office 

personnel are to give the claims their broadest reasonable interpretation in light of the supporting 

disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). 

Moreover, limitations appearing in the specification but not recited in the claim are not read into 

the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969)” (MPEP 

p 2100-8, c 2,145-48; p 2100-9, c 1,1 1-4). 

9.	The Examiner has full latitude to interpret each claim in the broadest reasonable sense. 

The Examiner will reference prior art using terminology familiar to one of ordinary skill in the
art. Such an approach is broad in concept and can be either explicit or implicit in meaning.

10. 	Examiner’s Notes are/if provided with the cited references to prior art to assist the
applicant to better understand the nature of the prior art, application of such prior art and, as 

appropriate, to further indicate other prior art that maybe applied in other office actions. Such 

comments are entirely consistent with the intent and spirit of compact prosecution. However, 

and unless otherwise stated, the citations are self-explanatory to one skilled in the art and do 

not need any further explanation. Moreover, the Examiner’s Notes are not prior art but a link 

to prior art that one of ordinary skill in the art would find inherently or obviously appropriate.

11. 	Unless otherwise annotated, as aforementioned, Examiner’s statements are to be

interpreted in reference to that of one of ordinary skill in the art. Statements made in 

reference to the condition of the disclosure constitute, on the face of it, the basis and such 

would be obvious to one of ordinary skill in the art, establishing thereby an inherent or 

obviousness prima facie case or statement(s).


                             Correspondence Information

12
.	Any inquiries concerning this communication or earlier communications from the 

examiner should be directed to Michael B. Holmes, who may be reached Monday through 

Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3686 or facsimile 

transmission (571) 273-3686 or email michael.holmesb@uspto.gov.

If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), 

Ann Lo J., may be reached at (571) 272-9767.

Hand-delivered responses should be delivered to the Receptionist @ (Customer Service 

Window Randolph Building 401 Dulany Street Alexandria, VA 22313), located on the first 

floor of the south side of the Randolph Building. 

Finally, information regarding the status of an application may be obtained from the 

Patent Application Information Retrieval (PAIR) system. Moreover, status information for

published applications may be obtained from either Private PAIR or Public PAIR. Status

information for unpublished applications is available through Private PAIR only. For more

information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any

questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)


                                                         Michael B. Holmes
               						   Primary Examiner
                                                                        Artificial Intelligence
                                                                             Art Unit 2126
                                                       United States Department of Commerce
                                                                  Patent & Trademark Office

Thursday, March 18, 2021                                               
                MBH
                                                                                              /MICHAEL B HOLMES/                                                                                      Primary Examiner, Art Unit 2126